Application for leave to appeal as a poor person on typewritten record, dated May 5, 1938, was denied May 13, 1938, and claimant now renews her application. We have received the papers submitted on this second application. The State Industrial Board found there was no injury which resulted in disablement or loss of time nor any statutory facial disfigurement. Claimant’s papers show that there was evidence to authorize the finding, and that the claimant has no meritorious ease. Application denied. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.